DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claim 27-34 in the reply filed on 08/26/2021 is acknowledged.
Claim 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2021.
Application Status
Claim 27-34 are under examination. 
Claim 16-26 are withdrawn from examination.
Claim 1-15 is cancelled. 
Claim 27-34 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019 and 07/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, the listed of components are not clear. It is not clear if the listed components are additional components to the claimed composition in claim 27; or if the listed components are the same cited components in claimed composition, with a narrower range to farther limit claimed range of claim 27; hence the claim is indefinite. For purpose of examination, the Examiner considered the listed components are the same cited components with a narrower range of claimed composition. Claim 30 is also rejected since the claim is depended upon rejected claim 29. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 28, 31, 32, 33, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett-Reis et al. (US 2007/0098849 A1).
Regarding claim 27, Barret-Reis et al. (Barret-Reis) discloses an infant formula (composition) comprising iodine (‘849, [0106], Example 5.1-5.3) in an amount of 6 mcg (6 ug), which is in range with cited range; vitamin D in an amount of 150 IU (3.75 ug), which is in range with the cited range; choline in an amount of 10 mg, which is in range with the cited range; iron in an amount of 1.8 mg, which is in range with the cited amount; niacin (vitamin B3) in an amount of 5000 mcg (5 mg), which is in range 
Regarding claim 28, Barret-Reis discloses the infant formula (composition) comprising docosahexaenoic acid (DHA) in an amount range of about 35 to 360 mg/liter (‘849, [0033]) of the infant formula (composition) which corresponds to the amount of 0.29 mg to 2.93 mg of DHA the infant formula in Example 5.1-5.3 (‘849, [0106)) and in range with the cited range. 
Regarding claim 31, Barret-Reis discloses the infant formula (composition) comprising carbohydrates that are natural (‘849, [0038]). 
Regarding claim 32, Barret-Reis discloses the infant formula (composition) comprising vitamin A, copper, lutein and protein (‘849, Example 5.1-5.3). 
Regarding claim 33, Barret-Reis discloses the lutein in an amount of 18.4 mcg (18.4 ug) (‘849, Example 5.1) which is in range with the cited range. 
Regarding claim 34, with respect to the recitations of “is from at least …containing food” wherein the cited element(s) in the composition is the patentable subject and not the source “food”, in other words, the cited element(s) is the same element, i.e. iodine, choline, and not the source the element(s) derived from in the claimed composition. Barret-Reis clearly teaches all the cited elements in the infant formula in Example 5.1-5.3 (‘849, [0106)) as discussed above. Barret-Reis teaches the protein is 3.0 grams in Example 5.1, which corresponds to 12 calories, which is in range with the cited range.
Regarding claim 35, when reading the preamble in the context of the entire claim, the recitation “promoting neurodevelopment in an infant aged 3-18 months” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Barret-Reis discloses the method of administering the infant composition to infants (‘849, [0109]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett-Reis et al. (US 2007/0098849 A1).
Regarding claim 29, Barrett-Reis discloses the claimed invention as discussed above in claim 27.  Barrett discloses the infant formula (composition) comprising the choline in an amount of 10 mg, which is in range with the cited range; the niacin (vitamin B3) in an amount of 5000 mcg (5 mg), which is in range with the cited range; the vitamin B6 in an amount of 250 mcg (0.25 mg), which is in range with the 
Barrett-Reis discloses the iodine, the vitamin D, iron and selenium with overlapping ranges (‘849, [0046]-[0047]) to the cited ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 30, Barret-Reis discloses the infant formula (composition) comprising docosahexaenoic acid (DHA) in an amount range of about 35 to 360 mg/liter (‘849, [0033]) of the infant formula (composition) which in range with the cited range; and folic acid in an amount of 37 mcg (37 ug) (‘849, [0106]-[0107], Example 5.1-5.3), which is in range with the cited range. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792